     Case 2:19-cv-01896-TLN-DB Document 12 Filed 03/25/20 Page 1 of 2


1    RANDY J. RISNER
     Interim City Attorney, SBN 172552
2
     CITY OF VALLEJO, City Hall
3    555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
4    Tel: (707) 648-4545
     Fax: (707) 648-4687
5

6
     John R. Whitefleet, SBN 213301
7    PORTER | SCOTT
8
     350 University Ave., Suite 200
     Sacramento, CA
9    Tel: (916) 929-1481
     Fax: (916) 927-3706
10   Email: jwhitfleet@porterscott.com
11
     Attorneys for Defendants: CITY OF VALLEJO, ANDREW BIDOU
12

13                            UNITED STATES DISTRICT COURT
14                 EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

15   DEYANA JENKINS, an individual                           Case No.: 2:19-cv-01896-TLN-DB
16
                      Plaintiff,
17                                                           ASSOCIATION OF COUNSEL
             vs.
18
     CITY OF VALLEJO, a municipal
19
     corporation; ANDREW BIDOU, in his
20   official capacity as Chief of Police; and
     DOES 1-50, individually and in their official
21   capacities as Police Officers for the CITY OF
     VALLEJO, jointly and severally,
22

23                    Defendants.

24
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
25
             PLEASE TAKE NOTICE THAT Randy J. Risner, Interim City Attorney, City of
26
     Vallejo, City Hall, 555 Santa Clara Street, 3rd Floor, Vallejo, California 94590, telephone
27
     number (707) 648-4545, facsimile number (707) 648-4687, hereby associate with John R.
28
     Whitefleet of Porter Scott, 350 University Avenue, Suite 200, Sacramento, California 95825,
     {02179761.DOC}   Case No.: 2:19-cv-01896-TLN-DB                ASSOCIATION OF COUNSEL
                                                       -1-
     Case 2:19-cv-01896-TLN-DB Document 12 Filed 03/25/20 Page 2 of 2


1    telephone number (916) 929-1481, facsimile number (916) 927-3706, as co-counsel for
2    Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN.
3            PLEASE TAKE FURTHER NOTICE that following attorney is no longer counsel of
4    record in this action.
5                     TIMOTHY R. SMYTH, SBN 258661.
6

7    Dated: March 25, 2020                             Respectfully submitted,
8
                                                       PORTER SCOTT
9                                                      A PROFESSIONAL CORPORATION

10
                                                       By /s/ John R. Whitefleet
11
                                                           John R. Whitefleet
12                                                         Attorney for Defendants CITY OF VALLEJO,
                                                           ANDREW BIDOU
13

14
     Dated: March 25, 2020                             CITY OF VALLEJO

15
                                                       By /s/ Randy J. Risner (authorized on 03/16/2020)
16                                                        Attorney for Defendant CITY OF VALLEJO,
                                                          ANDREW BIDOU
17

18

19

20

21

22

23

24

25

26

27

28

     {02179761.DOC}   Case No.: 2:19-cv-01896-TLN-DB                 ASSOCIATION OF COUNSEL
                                                         -2-
